Case: 13-60812         Document: 00512815540          Page: 1     Date Filed: 10/27/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                         No. 13-60812                        United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
PH.D. CAROL B. WEEMS,                                                         October 27, 2014
                                                                               Lyle W. Cayce
                 Plaintiff - Appellant                                              Clerk

v.

LAUDERDALE COUNTY SCHOOL DISTRICT; KAREN RHODES,

                 Defendants - Appellees




                      Appeal from the United States District Court
                         for the Eastern District of Mississippi
                                 USDC No. 4:12-CV-88


Before JOLLY and JONES, Circuit Judges, and AFRICK*, District Judge.
PER CURIAM:**
       After reviewing the record and the parties’ briefs, and having had the
benefit of oral argument, we conclude that the evidence is insufficient to
support plaintiff Weems’s age-based discrimination claims. Weems failed to
point to sufficient evidence that creates a genuine issue of material fact as to
whether the school district’s legitimate, non-discriminatory reasons for its



       *   District Judge of the Eastern District of Louisiana, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60812    Document: 00512815540     Page: 2   Date Filed: 10/27/2014



                                 No. 13-60812
hiring decisions were false and a pretext for age-based discrimination. Cf. Leal
v. McHugh, 731 F.3d 405, 411 (5th Cir. 2013).
      We AFFIRM the district court’s grant of summary judgment in the school
district’s favor.
                                                                   AFFIRMED.




                                       2